               Case 4:19-cr-02738-RM-JR Document 51 Filed 02/14/20 Page 1 of 4



 1   ROACH LAW FIRM, L.L.C.
     Brad Roach, Esq.
 2   101 E. Pennington St, Suite 201
     Tucson, AZ 85701
 3   (520) 628-4100
     State Bar No. 017456
 4
     Attorney for: Jan   Peter Meister
 5

 6

 7                                UNITED STATES DISTRICT COURT
                                      DISTRICT OF ARIZONA
 8

 9   United States of America,                     ) CR 19-02738-TUC-RM (JR)
                          Plaintiff,               )
10                                                 ) REPLY TO GOVERNMENT’S
                                                   ) RESPONSE TO MOTION TO SEVER
11   vs.                                           )
                                                   ) COUNTS
12                                                 )
                                                   )
13   Jan Peter Meister,                            )
                          Defendant.               )
14                                                 )
           Jan Peter Meister hereby replies to the Government’s Response to his Motion to Sever
15   Counts.
16          The Government insists that joinder of the felon in possession count with the other

17
     unrelated count is proper despite the clear admonition to prosecutors and judges in United
     States v. Nguyen 88 F.3d 812, 815; (1996) U.S. App. LEXIS 16285:
18
                This opinion is published to alert trial judges and prosecutors that the
19              practice of consolidating "felon in possession charges" without properly
                safeguarding the defendant from the prejudicial effect of introducing
20              evidence of the prior felony with other unrelated felony charges is not
                looked upon with favor by this Circuit, or, for that matter, by other
21              Circuits.(Emphasis added.)
22
            The Government cites United States v. Jawara, 474 F.3d 565, 573 (9th Cir. 2007) as
23
     authority for the proposition that Rule 8 has been "broadly construed in favor of initial
24
     joinder…." However, the Government fails to mention that the very sentence in Jawara reads:
25

                                                 - 1 -
             Case 4:19-cr-02738-RM-JR Document 51 Filed 02/14/20 Page 2 of 4



 1             Nonetheless, the joinder decision warrants scrutiny, and Rule 14 should
               not be viewed as a backstop or substitute for the initial analysis required
 2
               under Rule 8(a). At least one of Rule 8(a)'s three conditions must be
               satisfied for proper joinder, and "those conditions, although phrased in
 3
               general terms, are not infinitely elastic."
 4
            The only attempt to satisfy one of these three conditions is at page 7 of the Response
 5
     where the Government asserts, in a conclusory manner, that there is overlapping evidence and
 6   therefore judicial economy strongly favors joining the charges in a single trial to avoid

 7   duplicative proceedings. The Government does not document what overlapping evidence it is
     referring to, but cites Nguyen by noting that the 9th Circuit denied severance in that case
 8
     because, “[e]ach of the alleged offenses arose from the same act or transaction, and there was
 9
     significant overlap in the evidence for all charges,” concerns for judicial economy
10   “outweigh[ed] any limited prejudice that [the defendant] may have experienced.” Nguyen is
11   inapposite because there existed an actual overlap of proof since it was the same gun that was
     critical to proof of otherwise unrelated counts.
12
            In Mr. Meister’s case, there is no such nexus between the counts. Jarawa also discussed
13
     this prong of Rule 8 joinder. At page 574 of that decision, the court noted:
14             We have not specifically defined the requisite nexus for a "common scheme
               or plan"; because the words are self-defining, courts generally permit
15
               joinder under this test where the counts "grow out of related transactions."
16
               See Randazzo, 80 F.3d at 627. Stated another way, we ask whether
               "[c]ommission of one of the offenses []either depended upon []or
17             necessarily led to the commission of the other; proof of the one act
               []either constituted []or depended upon proof of the other." United States
18             v. Halper, 590 F.2d 422, 429 (2d Cir. 1978); see also United States v.
               Anderson, 642 F.2d 281, 284 (9th Cir. 1981) ("When the joined counts are
19             logically related, and there is a large area of overlapping proof, joinder is
               appropriate.") (citing United States v. Roselli, 432 F.2d 879, 899 (9th Cir.
20             1970)). (Emphasis added.)
21
             Applying these factors to Mr. Meister’s case: Did the commission of Count One
22
     depend upon or lead to Count Two? Did proof of the one act either constitute or depend upon
23
     proof of the other? Those are the legal tests, not whether it would be easier for the Government
24

25

                                                    - 2 -
             Case 4:19-cr-02738-RM-JR Document 51 Filed 02/14/20 Page 3 of 4



 1   to convict him by using unrelated and highly prejudicial evidence. The answer to both
 2
     questions is an emphatic “No.”
 3
            The Government’s argument that the fact that guns were located in his house is “highly
 4
     probative” of his “state of mind” is specious at best. Nothing in the disclosure suggests the
 5
     message left by Mr. Meister was anything beyond some alcohol-fueled ranting in the midst of a
 6
     highly contentious impeachment proceeding. There are no social media postings; no
 7
     documented mental health issues; nothing to document he any intent or plan to travel to
 8
     Washington D.C. or any other venue where A.S. was scheduled to appear. More telling, no
 9

10   disclosure has been made that any of the weapons at issue were recently acquired.

11          Accordingly, Mr. Meister urges the court to grant this motion and sever the trial of

12   Count One from the remaining count in the Indictment.

13          Respectfully submitted this XX day of February 2020.
14                                                         ROACH LAW FIRM, L.L.C.
15
                                                           /s/ Bradley K. Roach_
16
                                                           Bradley K. Roach
                                                           Attorney for Jan Peter Meister
17
     Copy of the foregoing served electronically
18   this XX day of February 2020,

19   Nicole Savel, Esq.
     Assistant U.S. Attorney
20

21

22

23

24

25

                                                   - 3 -
     Case 4:19-cr-02738-RM-JR Document 51 Filed 02/14/20 Page 4 of 4



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                  - 4 -
